Citation Nr: 0324897	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for paranoid type 
schizophrenia, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran serviced on active duty from August 1971 to 
August 1975.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  In that decision, the RO increased 
the disability evaluation for the veteran's service-connected 
schizophrenia from 10 percent to 30 percent.  After receiving 
notification of the grant, the veteran filed a notice of 
disagreement claiming that his mental disability should be 
rated greater than the 30 percent recently assigned.

The Board notes that the veteran has requested service 
connection for a neurological disability of his extremities 
("nerves or shakes") secondary to the ingestion of 
medications used to control his service-connected psychiatric 
disorder.  This issue has not been adjudicated by the RO and 
it is not before the Board; it is therefore referred back to 
the RO for further development.  

Additionally, the veteran has asked that he be awarded a 
military retirement.  The VA does not have jurisdiction over 
this issue.  It is recommended that the veteran contact his 
accredited service representative and/or the Air Force Board 
for Corrections of Military Records and request 
assistance/action on this matter.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed.

2.  The evidence indicates that the veteran is capable of 
employment and some social interaction.  He does not suffer 
from weekly panic attacks, impaired thought processes, or 
memory loss.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has appealed the assignment of a 30 percent 
disability rating for his service-connected schizophrenia.  
He maintains that although he can work for the US Postal 
Service, he has very little social contact with anyone but 
his mother.  He claims that he suffers from anxiousness and 
depression, and while he does not experience hallucinations, 
he does have difficulty with paranoia.

Shortly after the veteran was released from the US Air Force 
in August 1975, he applied for VA compensation benefits.  The 
veteran underwent a medical examination and upon completion 
of the examination, and after reviewing the veteran's service 
medical records, the RO granted service connection for 
paranoid type schizophrenia in a December 1975 rating 
decision.  A 50 percent disability rating was assigned in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 9203 
(1975).  Over the course of the next ten years, the veteran's 
disability rating was reduced from 50 to 30 to 10 percent, 
where it remained until September 1997 when the veteran 
submitted his request for an increase.  

In conjunction with his claim for an increased evaluation, 
the veteran underwent a VA psychiatric examination in May 
1998.  Upon completion of the examination, the doctor 
assigned a Global Assessment of Functioning (GAF) score.  The 
score assigned was 55.  The doctor reported that the veteran 
was suffering from a psychosis, major depression, and an 
anxiety disorder.  It was noted that the veteran's chronic 
mental illness impaired his social relationships.  In 
describing the symptoms and manifestations from which the 
veteran was suffering therefrom, the doctor wrote:

	. . . He [is] oriented to person, 
place and situation.  He is engagable 
during the interview and has good eye 
contact. . . He was actively tremulous, 
stuttering and so anxious he had 
difficulty remembering what he was going 
to say. . . His mood he describes as 
depressed and his affect was quite 
anxious and dysphoric.  His speech was 
coherent and organized but it was with 
great difficulty that he was even able to 
speak during the interview.  He had no 
flight of ideas and no loose association.  
He appears quite bright in the content of 
his speech.  He has no evidence of 
preoccupation or obsessions but he does 
have some paranoid thoughts and 
delusions.  He has auditory 
hallucinations that are not of the 
command type but of a voice that calls 
his name and feelings that people are 
watching him or sneaking up on him.  He 
has no overt visual hallucinations. . . 

The examiner provided additional comments with respect to the 
veteran.  He noted that the veteran was "significantly 
impaired by his depression anxiety disorder and paranoid 
psychosis."  The doctor found it incredible that the veteran 
was able to work, and that he had been able to work for 
thirteen years at the same job.  The doctor further stated 
that the veteran needed to remain on medications and seek 
psychiatric treatment.  

To support his claim, the veteran submitted a letter from his 
private treating physician, J. L. Soler, M.D..  The letter 
was dated May 1, 1998.  In his letter, Dr. Soler reported 
that the veteran was seeing a psychiatrist.  Dr. Soler 
classified the veteran's overall condition as moderate with 
his prognosis guarded.  It is unclear from Dr. Soler's letter 
whether his classification covered the veteran's 
psychological and physical ailments, or whether he was 
writing in reference to either the physical or psychiatric 
disabilities.  

The results of the examination along with the veteran's 
previous medical records were forwarded to the RO.  In a July 
1998 rating decision, the RO assigned a 30 percent disability 
rating for the veteran's service-connected schizophrenia.  
The veteran was notified of this decision and he submitted a 
notice of disagreement, claiming that his disability should 
be rated higher.  

Following the veteran's notice of disagreement, he proffered 
a letter from his psychiatrist, S. A. Patel, M.D.; the letter 
was dated July 21, 1999.  Dr. Patel informed the VA that he 
had been the veteran's psychiatrist since 1997 and that he 
continued to treat him.  The doctor listed the psychotropic 
drugs the veteran was receiving and he provided various 
diagnoses with respect to the mental disorders the veteran 
was suffering therefrom.  Although Dr. Patel did not describe 
the veteran's symptoms, he did report that the veteran 
effectively responded to treatment but that such response was 
cyclical and dependent upon stressors or changes in the 
veteran's environment.  

Also submitted by a note by Dr. Patel scribed in August 1998.  
At that time, Dr. Patel listed the veteran's GAF score as 65.  
He described the veteran as suffering from significant 
anxiety, agoraphobia, social phobia with decreased focus 
along with a decrease in his concentration.  He was not 
listed as being suicidal or homicidal and he was not 
suffering from mania.  Paranoia and generalized anxiety were 
also listed.

The veteran then underwent two more VA psychiatric 
examinations.  The first occurred in April 2000 and the 
second was accomplished in April 2001.  Upon completion of 
the April 2000 examination, the doctor noted that the veteran 
was significantly impaired by his anxiety disorder as well as 
by depressive symptoms.  Although he was working and living 
with his mother, the examiner questioned the veteran's 
ability to socialize.  Most importantly, the doctor opined 
that the veteran's symptoms were basically stable and 
unchanged since the May 1998 examination.  In evaluating the 
veteran, it was noted that although the veteran was slightly 
anxious, he was not suicidal, homicidal, and was not 
experiencing hallucinations of any kind.  Although he did 
show signs of considerable depression and anxiety, his memory 
was within normal limits as was his insight and judgment.  
The veteran's concentration was reported to be somewhat 
impaired but this was not labeled as being detrimental.  A 
GAF score of 60 was assigned.  

The second examination, accomplished one year later in April 
2001, provided many findings that mirrored the 1998 and 2000 
VA examinations.  The examiner found that the veteran's 
schizophrenia to be "reasonably resolved" and in partial 
remission.  There was no thought process impairment but the 
veteran did claim that he did suffer from occasional 
hallucinations.  The doctor further wrote:

	. . . The patient did appear to be 
capable of maintaining activities of 
daily living and did not demonstrate any 
memory loss, ritualistic behavior, or 
panic attacks.  At the time of testing, 
the patient was not endorsing any 
persistent symptoms of increased arousal, 
re-experience of any trauma, or avoidance 
of stimuli associated with trauma.

The diagnostic impressions were schizophrenia, paranoid type, 
in partial remission, by history and major depressive 
disorder, recurrent.  A GAF score of 50 was assigned.  

An addendum was provided in which the examiner opined that 
the veteran's GAF score reflected his anxious and depressive 
symptomatology and not any symptomatology of his service-
connected schizophrenia.

Both the veteran's VA and private medical records were 
obtained and included in the claims folder.  These records do 
show that the veteran has been receiving psychiatric 
treatment from 1997.  They are not as detailed in information 
by date as the three VA medical evaluations of 1998, 2000, 
and 2001.  They merely report some of the veteran's 
complaints, some of the symptoms, the medications prescribed 
for treatment, and any other notes that the doctor deemed to 
be necessary.  

The Board notes that there was a substantial change in the 
law during the pendency of this claim.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  In particular, this law redefines the 
obligations of VA with respect to the duty to notify and to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment but not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).  See also, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

With respect to the appellant's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate the 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate the 
claim by means of the discussions in the original rating 
decision, the subsequent statement of the case, and the 
supplemental statement of the case issued by the RO.  The 
appellant has been told that he needed to submit evidence 
supporting his assertions that his psychiatric disability was 
more disabling than currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA through the issuance of the supplemental statement 
of the case and a letter, dated May 2001, that spelled out 
the requirements of the VCAA and what the VA would do to 
assist the veteran.  The VA also informed the appellant that 
it would request records and other evidence, but that it was 
the appellant's responsibility to ensure that the VA received 
the records.  Additionally, in order to ensure that an 
adequate evaluation of the veteran's disability was procured 
and before the VA, the veteran underwent evaluations of his 
psychiatric disorder in 1998, 2000, and 2001.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA and private medical treatment 
records.  The veteran was also provided  medical examinations 
in order to assess the severity of the disability at issue.  
Although the veteran was provided with the opportunity to 
present testimony before the RO and/or the Board, he declined 
to participate in such a hearing.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinions with respect to his claim; the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone numerous 
examinations so that the VA would have a complete picture of 
the veteran's mental status.  

Therefore, it is the conclusion of the Board that the 
requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issue before the Board, the 
appeal does not stem from a disagreement with an evaluation 
assigned in connection with the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

The veteran's disability has been rated pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 9203 (2002).  The regulations at 38 
C.F.R. § 4.130 (2002) establish a general rating formula for 
mental disorders.  The formula assesses disability according 
to the manifestation of particular symptoms, providing 
objective criteria for assigning a disability evaluation.  
The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (2002).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When evaluating the 
veteran's disability, the Board is mindful that when it is 
not possible to separate the effects of the service-connected 
condition from a non-service connected condition, 38 C.F.R. § 
3.102 (2002) [which requires that reasonable doubt be 
resolved in the veteran's favor] dictates that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998).  In 
Mittleider, the veteran had been diagnosed with PTSD and 
various personality disorders and there was no medical 
evidence in the record separating the effects of the service-
connected disability from the nonservice-connected disorders.  
Id. at 182.  The Board finds this case nearly 
indistinguishable from Mittleider in that there is medical 
evidence of record that the veteran's psychiatric 
manifestations and symptoms are inextricably intertwined with 
one another and they cannot be separated out from each other.  

The veteran has been assigned GAF scores ranging from 50 to 
65.  A GAF score of 61 to 70 contemplates mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functions 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 41 to 50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Despite the wide and varied range of the veteran's GAF 
scores, the medical evidence does not indicate that the 
veteran's disability is under rated.  The veteran has been 
able to work and he is capable of limited social interaction 
with his co-workers.  While he is dependent upon his mother 
for social reaction, the medical evidence does not show that 
the veteran is social incapable of relationships with others.  
The record does note that on occasion the veteran experiences 
hallucinations; but, these hallucinations are transitory and 
there is no evidence that they effect his daily habits or 
lifestyle.  He does not suffer from suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); or spatial disorientation.  The 
examiners have repeatedly noted that the veteran's memory and 
judgment are not impaired.  Therefore, it is the conclusion 
of the Board that the evidence does not support an evaluation 
greater than 30 percent, and the appellant's claim is denied.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2002).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) (2002) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected psychiatric 
disability and there is no indication that it causes a marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

An increased evaluation for paranoid schizophrenia is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals




 

